Citation Nr: 1140297	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches.

2.  Entitlement to an initial compensable rating for status post viral syndrome.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that in a July 2011 brief, the Veteran's representative pointed out that there may be outstanding VA treatment records for review.  In that regard, the Board notes that in his March 2008 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran stated that he was seen at the VA emergency room for his conditions.  He should be asked to identify the sources of any treatment since his 2007 discharge from service, and all sufficiently identified outstanding records should be sought.  

The Veteran is in receipt of service connection for headaches.  Diagnostic Code 8100 provides the criteria for evaluating migraine headaches. When there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is warranted.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a , Diagnostic Code 8100.  The Veteran was afforded a VA general medical examination in July 2007.  The examiner did not describe the Veteran's headaches with sufficient specificity to allow the Board to determine whether a compensable evaluation is warranted.  As such, the Veteran should be afforded a VA neurological examination to determine the severity of his service-connected headaches.  

The Veteran is also in receipt of a disability characterized as status post viral syndrome.  The Board observes that during service, the Veteran was treated for cardiac symptoms resulting from an infection, the treatment records of which are contained in the claims file.  This disability is currently evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7002, for pericarditis.  This diagnostic code provides a 10 percent rating when a workload of greater than 5 METs but not greater than 7 METs resulst in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  The report of the July 2007 VA general medical examination does not discuss whether there are current residuals of the Veteran's in-service infection, or sufficiently describe his current cardiac functioning to allow the Board to determine the appropriate rating for this disability.  Accordingly, a VA cardiology examination should be carried out.

In light of the above discussion, the Board has concluded that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA treatment providers since his February 2007 discharge from service.  Obtain all sufficiently identified records that have not previously been obtained and associated them with the claims file.  

Efforts to obtain these records should be fully documented in the record.

If VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Schedule the Veteran for a VA neurological examination to determine the severity of his service-connected headache disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should discuss the manifestations of the Veteran's headache disability, to include the frequency, severity, and duration of his headaches.  The examiner should specifically state whether there are characteristic prostrating attacks, and indicate their frequency over the previous several months.  The examiner should also indicate whether there are very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  Schedule the Veteran for a VA cardiology examination to determine the severity of his service-connected heart disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all residuals of his in-service myocarditis.  The examiner should specifically report the the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

4.  Upon completion of the above, review the examiners' reports for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




